     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17687 Page 1 of 13



 1   OFFICE OF THE CITY ATTORNEY
     Elizabeth L. Schoedel (WSBA #20240)
 2   Salvatore J. Faggiano (WSBA #15696)
     Assistant City Attorneys
 3   808 W. Spokane Falls Blvd.
     Spokane, Washington 99201
 4   Telephone: (509) 625-6225
 5   BARON & BUDD, P.C.
     Scott Summy, TX Bar No. 19507500 (Pro Hac Vice)
 6   Carla Burke, TX Bar No. 24012490 (Pro Hac Vice)
     Celeste Evangelisti, CA Bar No. 225232 (Pro Hac Vice)
 7   Brett Land, TX Bar No. 24092664 (Pro Hac Vice)
     Cary McDougal, TX Bar No. 13569600 (Pro Hac Vice)
 8   Alicia Butler, TX Bar No. 00797823 (Pro Hac Vice)
     3102 Oak Lawn Avenue, Suite 1100
 9   Dallas, Texas 75219
     Telephone: (214) 521-3605
10
     John P. Fiske, CA Bar No. 249256 (Pro Hac Vice)
11   Jason J. Julius, CA Bar No. 249036 (Pro Hac Vice)
     11440 West Bernardo Court, Suite 265
12   San Diego, CA 92127
     Telephone: (858) 251-7424
13   [Additional Attorneys on Signature Page]
14   Attorneys for Plaintiff City of Spokane
15                           UNITED STATES DISTRICT COURT
16                          EASTERN DISTRICT OF WASHINGTON
     CITY OF SPOKANE, a municipal                        Case No.: 2:15-cv-00201-SMJ
17
     corporation located in the County of
18   Spokane, State of Washington,                       PLAINTIFF’S MOTION TO EXCLUDE
                                                         EXPERT OPINIONS OF
19
          Plaintiff,                                     PETER G. SHIELDS, M.D.
20   v.
21
     MONSANTO COMPANY, SOLUTIA                           Hearing Date: March 12, 2020
22   INC., and PHARMACIA                                 Time: 8:30 am in Richland, Washington
     CORPORATION, and DOES 1 through                     Oral Argument Requested
23
     100.
24
          Defendants.
25

26
27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 1                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17688 Page 2 of 13



 1          The City of Spokane moves to exclude certain opinions of retained expert Peter G.
 2
     Shields, M.D., under Federal Rules of Evidence 402, 403, 404, and 702, as follows:
 3

 4   I.     FACTS

 5          The City of Spokane seeks to hold Defendants Monsanto Company, Solutia, Inc.,
 6   and Pharmacia LLC (collectively “Monsanto”) liable for the costs of investigating PCBs
 7
     and reducing the amount of PCBs discharged into the Spokane River from its wastewater
 8

 9   and stormwater systems, on theories of public nuisance, defective design and failure to
10   warn under the Washington Product Liability Act, negligence, and equitable indemnity.
11
     [ECF Doc. 1].
12

13          Monsanto has designated an expert in epidemiology and internal medicine, Dr.
14   Peter G. Shields, to offer opinions regarding the association between PCBs and cancer in
15
     humans. See generally, Expert Report of Peter G. Shields, M.D., dated Nov. 15, 2019
16

17   (attached as Exhibit A to Decl. of Alicia Butler in Supp. of Mot. to Excl. (Shields)). By
18
     this motion, the City seeks to exclude certain opinions of Dr. Shields that do not tend to
19
     prove any fact of consequence to this action, that are entirely speculative, that constitute
20

21   impermissible character evidence, and that present a danger of confusion, prejudice, and
22
     time-wasting that outweigh their minimal probative value.
23
     II.    ARGUMENT
24

25
            A.     Dr. Shields’ specific causation opinion should be excluded because it will
                   not be helpful to the jury and any probative value is outweighed by the
26                 danger of confusion of the issues.
27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 2                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17689 Page 3 of 13



 1          Under Federal Rules of Evidence 702(a) & (b), 402 and 403, Dr. Shields should
 2
     not be permitted offer “specific causation” opinions about the human health effects of
 3

 4   exposures to PCBs from the Spokane River. Although Dr. Shields’ report discloses that

 5   he will give opinions on both general and specific causation, disclosure of his specific
 6
     causation opinion consists of a single sentence declaring, without elaboration, that
 7

 8   “[t]here are no human studies that indicate that consumption of fish at PCB levels in

 9   Spokane river water at any frequency or duration are known causes of any cancer.” Id.
10
     at 101 (emphasis added). See Ex. A at 2, 101. This specific causation opinion should be
11

12   excluded under Rules 402 and 702(a) because it is neither relevant or helpful to the trier

13   of fact. Unlike in personal injury cases arising from toxic exposures, whether PCBs in the
14
     Spokane River have caused or will cause anyone to develop cancer is not at issue in this
15

16   case. Thus, Dr. Shields’ “specific causation” opinion has no tendency to make any “fact

17   of consequence in determining the action” more probable and should be excluded under
18
     Rule 402 and 702(a). Any probative value is outweighed by the danger of confusing the
19
20   issues, rendering it inadmissible under Rule 403.
21          Dr. Shields’ report, moreover, does not in any way quantify exposures to PCBs
22
     from the Spokane River, discuss exposure pathways or doses, address the existing body
23

24   burden of persons exposed to PCBs through the Spokane River, or relates PCBs in
25   Spokane River water to a resulting blood serum level or body burden. At one point, Dr.
26
     Shields merely makes vague reference to exposures to “the plaintiffs in this case.” Ex. A
27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 3                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17690 Page 4 of 13



 1   at 59. Absent exposure evidence, Dr. Shields lacks a suitable foundation to offer any
 2
     admissible opinion on specific causation. See Fed. R. Evid. 702(b) (requiring that an
 3

 4   expert’s opinion must be based on “sufficient facts or data.”).

 5          B.   Dr. Shields’ Testimony About the IARC’s PCB Working Group Should
 6          Be Confined to His Scientific Analysis of IARC’s Findings.
 7          Monsanto intends to call Dr. Shields in part to convince the jury to disregard a
 8
     determination by the International Agency for Research on Cancer that PCBs are
 9
     “carcinogenic to humans.” See IARC, Polychlorinated Biphenyls and Polybrominated
10

11   Biphenyls, Vol. 107, IARC Monographs on the Evaluation of Carcinogenic Risks to
12
     Humans (2016), at 439 (attached as Exhibit B to Butler Decl.). IARC is a specialized
13
     cancer agency of the World Health Organization supported by the National Cancer
14

15   Institute and the National Institute of Environmental Health Sciences that has published
16
     a series of monographs since 1971 seeking to “identify the causes of human cancer.” Id.
17
     at 9. The IARC Monographs are “critical reviews and evaluations of evidence on the
18

19   carcinogenicity of a wide range of human exposures.” Id. at 10. They “represent the first
20
     step in carcinogen risk assessment, which involves examination of all relevant
21
     information to assess the strength of the available evidence that an agent could alter the
22

23   age-specific incidence of cancer in humans.” Id. IARC’s scientific inquiry ties directly
24
     to the issue of general causation as defined by the Ninth Circuit: “The term ‘carcinogenic
25

26
     risk’ in the IARC Monographs series is taken to mean that an agent is capable of causing

27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 4                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17691 Page 5 of 13



 1   cancer.” Ex. B at 1 (emphasis added); see, e.g., In re Hanford Nuclear Reservation Litig.,
 2
     292 F.3d 1124, 1133 (9th Cir. 2002) (explaining that “general causation” concerns
 3

 4   “whether the substance at issue had the capacity to cause the harm alleged”).

 5          IARC convened a Working Group in 2013 to reassess whether PCBs are capable
 6
     of causing cancer in humans. Ex. B at 33. The Working Group consisted of 26
 7

 8   “independent scientists” from around the world whose affiliations and potential conflicts

 9   of interest are disclosed in the Monograph. Id. at 3-5. Monsanto sent John Schell, Ph.D.
10
     as its representative to observe the Working Group’s proceedings. Id. at 5; Dep. of John
11

12   Schell, Ph.D. on January 11, 2018 (attached as Exhibit C to Butler Decl.), at 163:24-

13   164:5; 167:22-24. A General Electric toxicologist also attended as an observer. Ex. B
14
     at 6. Ultimately, the Working Group found that “[t]here is sufficient evidence in humans
15

16   for the carcinogenicity of polychlorinated biphenyls (PCBs). PCBs cause malignant

17   melanoma.” Id. at 439. Further, they found that “[p]ositive associations have been
18
     observed for non-Hodgkin lymphoma and cancer of the breast.” Id.
19
20          In each Monograph, the IARC Working Group presents an “overall evaluation of
21   the carcinogenicity of the agent to humans.” Ex. B at 29. The agent is placed into one of
22
     five categories, as “a matter of scientific judgment that reflects the strength of the
23

24   evidence derived from studies in humans and in experimental animals and from
25   mechanistic and other relevant data,” id., ranging from the strongest level of scientific
26
     evidence of causation (“Group 1: The agent is carcinogenic to humans”) to a conclusion
27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 5                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17692 Page 6 of 13



 1   that the agent “is probably not carcinogenic to humans” (Group 4). Id. at 29-30. For its
 2
     overall evaluation, IARC’s PCB Working Group categorized PCBs in Group 1, reflecting
 3

 4   its conclusion that PCBs are “carcinogenic to humans.” Id. at 439.

 5                 1.     Dr. Shields Should Not be Permitted to Suggest That IARC Found
 6                        That PCBs Do Not Cause Cancers Other Than Malignant Melanoma.
 7          Dr. Shields presents the IARC findings in a manner that is likely to confuse and
 8
     mislead the jury about IARC’s findings. Specifically, Dr. Shields will testify that “other
 9
     than for melanoma…the Working Group concluded that there was insufficient human
10

11   evidence to conclude that PCBs were causally related to cancer at any site, or all cancers
12
     combined.” Ex. A at 36; see also id. at 7, 65. Thus, for example, in discussing non-
13
     Hodgkin’s lymphoma, Dr. Shields describes one peer-reviewed, published article as
14

15   “concluding that PCBs are a cause of NHL (in contrast to IARC).” Ex. A at 22 (emphasis
16
     added). Dr. Shields acknowledges that the intended effect of these opinions is to persuade
17
     the jury that IARC “found no causal association” between PCBs and non-Hodgkins
18

19   lymphoma or breast cancer. See Dep. of Peter G. Shields, M.D, dated July 3, 2019
20
     (attached as Exhibit D), at 37:1-10.
21
            Dr. Shields should not be permitted to testify or to suggest—and defense counsel
22

23   should not be permitted to argue—that IARC concluded that PCBs do not cause non-
24
     Hodgkin’s lymphoma, breast cancer, or other cancers. Under IARC’s rigorous procedure
25

26
     for standardizing a Working Group’s evaluations, a finding of “sufficient evidence” of

27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 6                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17693 Page 7 of 13



 1   carcinogenicity must identify in the next sentence the target organ(s) or tissue(s) where
 2
     an increased risk was observed. Ex. B at 27. But “[i]dentification of a specific target
 3

 4   organ or tissue does not preclude the possibility that the agent may cause cancer at other

 5   sites.” Id. When it does want to indicate that the evidence may precludes a finding of
 6
     causation for a given type of cancer, IARC requires specific wording that the Working
 7

 8   Group did not use in evaluating PCBs: “evidence suggesting lack of carcinogenicity.”

 9   Id. at 27. And even Dr. Shields must acknowledge that IARC did not conclude that PCBs
10
     “do not cause” cancers. See Ex. D at 36: 13-25; see also 65:23-66:1. Testimony, innuendo
11

12   and argument to the contrary should be excluded under Rule 702 because it is not based

13   on sufficient facts and will not help the jury understand the facts or evidence.
14
                   2.     Dr. Shields Has No Foundation to Testify That IARC Overestimates
15                        Cancer Risk Based on a “Precautionary Principle.”
16
            Dr. Shields plans to testify that IARC’s findings are based on a “precautionary
17
     principle” and that when IARC “makes a determination that an agent such as PCBs are a
18

19   known human carcinogen, it should not be inferred that they will cause cancer in
20
     humans.” Ex A at 8; Ex. D at 62:13-19 (“[what] you’re looking for from a precautionary
21
     perspective, which is what IARC does, is how to maximally protect someone.”). He
22

23   describes the precautionary principle as principle whereby “[i]n the absence of data…we
24
     make public health decisions or regulations to try to maximally reduce any potential harm,
25

26
     even if the agent may not have a risk of causing harm.” Ex. D at 66:7-13. Dr. Shields

27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 7                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17694 Page 8 of 13



 1   thus presents IARC’s findings as an overestimate of risk based on the “precautionary
 2
     principle,” completely contradicting IARC’s own explanation of its evaluation process:
 3

 4          A cancer ‘hazard’ is an agent that is capable of causing cancer under some
            circumstances, while a cancer ‘risk’ is an estimate of the carcinogenic effects
 5          expected from exposure to a cancer hazard. The Monographs are an exercise
 6          in evaluating cancer hazards, despite the historical presence of the word
            ‘risks’ in the title. The distinction between hazard and risk is important, and
 7          the Monographs identify cancer hazards even when risks are very low at
 8          current exposure levels, because new uses or unforeseen exposures could
            engender risks that are significantly higher.
 9

10   Ex. D at 10. Thus, the evaluations of the Working Groups “are scientific, qualitative

11   judgements on the evidence for or against carcinogenicity provided by the available data.”
12
     Id. at 11. As one member of the PCB Working Group has explained, “The IARC
13

14   evaluations do not build in precaution, rather, they strive for a balanced evaluation of the

15   overall weight of the evidence.” Cogliano, Vincent James, Commentary, “The IARC
16
     Monographs: a resource for precaution and prevention,” Occup. Environ. Med. 64,9
17

18   (2007):572 (attached as Exhibit E). Because Dr. Shields has no basis for testifying that
19   IARC’s cancer hazard evaluation for PCBs operated on a “precautionary principle” to
20
     “maximally reduce any potential harm” in the “absence of data,” these opinions should
21

22   be excluded under Rule 702 because they are not based on sufficient facts or data and will
23   not assist the jury to determine any fact of consequence in this action.
24

25

26
27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 8                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388      filed 01/28/20   PageID.17695 Page 9 of 13



 1                 3.     Dr. Shields’ should not be permitted to testify about any “lack of
 2
                          transparency,” “closed-door secretive” meetings, or undue influence
                          in the IARC PCB Working Group Process.
 3
            Dr. Shields’ testimony that “[t]here was a lack of transparency … for the IARC
 4

 5   working group process,” Ex. A at 7, and that this “lack of transparency” was “sanctioned”
 6   by IARC, id. at 37, as well as any speculation about “whatever might have happened in
 7
     some closed-door, secretive meeting,” Ex. D at 150:15-25, potentially involving a “well-
 8

 9   known PCB plaintiff’s expert,” Ex. A at 37, should be excluded under Rules 404, 702(b),
10   and 403, because it lacks a proper basis in “facts or data” and constitutes inadmissible
11
     character evidence. Further, any marginal probative value of this testimony is outweighed
12

13   by a danger of unfair prejudice and waste of time.
14          Dr. Shields opines that “the process for IARC was not transparent,” and then
15
     attempts to paint a picture of a corrupted process that in his view resulted in an erroneous
16

17   scientific judgment, apparently due to the participation of David Carpenter “a well-known
18
     PCB plaintiff’s expert” as an “invited specialist.” Ex. A at 36-37. But by “lack of
19
     transparency,” Dr. Shields simply means that “they make a conclusion that is not
20

21   mappable back to their actual review.” Ex. D at 147:15-17; see also id. at 148:12-15. He
22
     identifies this “lack of transparency” entirely from information he read in the Monograph
23
     and the papers cited therein. See id. at 148:1-2; 149:19-22; 151:11-152:3. And even
24

25   though two representatives of industry observed the proceedings—one of whom serves
26
     as Monsanto’s toxicology expert in this litigation—Dr. Shields formed his opinion
27
      Plaintiff’s Motion to Exclude Expert Opinions of              MICHAEL C. ORMSBY, City Attorney
                                                                    OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 9                                        808 W. Spokane Falls Blvd.
                                                                       5th Floor, Municipal Building
                                                                         Spokane, WA 99201-3326
                                                                              (509) 625-6225
                                                                            FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388     filed 01/28/20   PageID.17696 Page 10 of 13



 1   without communicating with anyone who attended the proceedings or reading any reports
 2
     of what happened other than the IARC Monograph. Id. at 149:25-150:7, 151:11-153:11.
 3

 4   Yet he opines that “whatever might have happened in some closed-door, secretive

 5   meeting, that’s not their process, they’re not supposed to do it that way.” Id. at 150:24-
 6
     151:1.
 7

 8            Dr. Shields also suggests that an “invited specialist,” David Carpenter, who

 9   has testified for plaintiffs in PCB litigation and whose role as a litigation consultant
10
     is disclosed in the Monograph, see Ex. B at 5 & n. 2, somehow improperly
11

12   influenced the Working Group’s conclusions—although he formed this opinion

13   without any direct or indirect knowledge that Dr. Carpenter did so. Ex. D at
14
     158:11-18; 160:4-161:8; 165:1-23. As an “invited specialist,” Dr. Carpenter had a
15

16   restricted role that was intended to give the Working Group access to critical

17   knowledge but to prevent influence on the Working Group’s evaluation by an
18
     expert with “a real or apparent conflict of interest[].” Ex. B at 12. Dr. Shields
19
20   acknowledges that he “would have no idea” whether the “lack of transparency” he
21   complains about was due to the influence of Dr. Carpenter, Ex. D at 165:24-166:4,
22
     although this is clearly the inference his testimony is intended to create.
23

24            Dr. Shields should be precluded from offering any of this speculative, unfairly
25   prejudicial testimony about the IARC process. First, to the extent he offers opinions that
26
     the process was not “transparent,” his testimony merely restates in inflammatory language
27
      Plaintiff’s Motion to Exclude Expert Opinions of             MICHAEL C. ORMSBY, City Attorney
                                                                   OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 10                                      808 W. Spokane Falls Blvd.
                                                                      5th Floor, Municipal Building
                                                                        Spokane, WA 99201-3326
                                                                             (509) 625-6225
                                                                           FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388     filed 01/28/20   PageID.17697 Page 11 of 13



 1   his opinion, see, e.g., Ex. A at 7, that there were “inconsistencies” in the Working Group’s
 2
     analysis. Additionally, his opinion on “lack of transparency” should be excluded as
 3

 4   impermissible character evidence that is being offered to prove that “on a particular

 5   occasion, the [IARC Working Group] acted in accordance with the character trait.” Fed.
 6
     R. Evid. 404(a). Any speculation by Dr. Shields that Dr. Carpenter improperly influenced
 7

 8   the PCB Working Group’s proceedings, moreover, lacks foundation and presents a danger

 9   of unfair prejudice that outweighs any probative value, since it consists of entirely of
10
     speculation and innuendo that cannot readily be refuted without calling additional
11

12   witnesses.

13          C.     Dr. Shields’ Opinions Should Be Limited to Matters at Issue.
14
            Dr. Shields should be precluded from testifying to topics that are at best incidental
15
     to the matters at issue: (1) “Lung Cancer and Smoking Discussion” (Ex. A at 37-43); (2)
16

17   “General Discussion of Non-Hodgkin’s Lymphoma” (Ex. A at 43-48); and his opinions
18
     comparing the risk of various toxic exposures to the risk presented by PCBs (Ex. A at 33).
19
     The Court should exclude such testimony under Rule 403 because any marginal probative
20

21   value is outweighed by the danger of time wasting.
22
                   RESPECTFULLY SUBMITTED this 28th day of January 2020.
23

24
                                                By: s/ Elizabeth L. Schoedel
                                                OFFICE OF THE CITY ATTORNEY
25                                              Elizabeth L. Schoedel WSBA #20240
26
                                                Salvatore J. Faggiano WSBA #15696
                                                Assistant City Attorneys
27
      Plaintiff’s Motion to Exclude Expert Opinions of             MICHAEL C. ORMSBY, City Attorney
                                                                   OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 11                                      808 W. Spokane Falls Blvd.
                                                                      5th Floor, Municipal Building
                                                                        Spokane, WA 99201-3326
                                                                             (509) 625-6225
                                                                           FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388     filed 01/28/20   PageID.17698 Page 12 of 13



 1

 2
                                                BARON & BUDD, P.C.
 3                                              Scott Summy (admitted Pro Hac Vice)
 4                                              Carla Burke (admitted Pro Hac Vice)
                                                Celeste Evangelisti (admitted Pro Hac Vice)
 5                                              Brett Land (admitted Pro Hac Vice)
 6                                              John P. Fiske (admitted Pro Hac Vice)
                                                Jason J. Julius, (admitted Pro Hac Vice)
 7                                              Cary McDougal, (admitted Pro Hac Vice)
 8                                              Alicia Butler, (admitted Pro Hac Vice)

 9                                              GOMEZ TRIAL ATTORNEYS
                                                John H. Gomez, CA Bar No. 171485
10                                              (Pro Hac Vice)
                                                655 West Broadway, Suite 1700
11                                              San Diego, CA 92101
                                                Telephone: (619) 237-3490
12

13                                              Attorneys for Plaintiff City of Spokane
14

15

16

17

18

19
20

21

22

23

24

25

26
27
      Plaintiff’s Motion to Exclude Expert Opinions of             MICHAEL C. ORMSBY, City Attorney
                                                                   OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 12                                      808 W. Spokane Falls Blvd.
                                                                      5th Floor, Municipal Building
                                                                        Spokane, WA 99201-3326
                                                                             (509) 625-6225
                                                                           FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ       ECF No. 388     filed 01/28/20   PageID.17699 Page 13 of 13



 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 28, 2020, I electronically filed the foregoing with
 3

 4   the Clerk of the Court using the CM/ECF System which will in turn automatically

 5   generated a Notice of Electronic Filing (NEF) to all parties in the case who are registered
 6
     users of the CM/ECF system.
 7

 8                 Brent J. Gilhousen                    brent.gilhousen@earthlink.net
                   Robert M. Howard                      robert.howard@lw.com
 9                 Kelly E. Richardson                   kelly.richardson@lw.com
10                 Adam E. Miller                        miller@capessokol.com
                   Anthony N. Upshaw                     aupshaw@mwe.com
11                 James A. Pardo                        jpardo@mwe.com
12                 Lisa A. Gerson                        lgerson@mwe.com
                   James A. Tupper                       tupper@tmw-law.com
13                 Lynne M. Cohee                        cohee@tmw-law.com
14                 Susan L. Werstak                      werstak@capessokol.com
                   Michael W. Cromwell                   cromwell@capessokol.com
15                 David S. Haase                        Monsanto-Litigation@shb.com
16                 Richard L. Campbell                   Monsanto-Litigation@shb.com
                   Thomas M. Goutman                     Monsanto-Litigation@shb.com
17                 Geana M. Van Dessel                   SpokaneLitigationFilings@KutakRock.com
18                 Melissa Nott Davis                    Monsanto-Litigation@shb.com
                   Stephen I. Hansen                     Monsanto-Litigation@shb.com
19                 Rosemary R. Schnall                   Monsanto-Litigation@shb.com
20                 Lisa DeBord                           debord@capessokol.com
21                                               By:/s/ Rosemarie Hulvey
22                                               Rosemarie Hulvey, Attorney Assistant
                                                 Office of the City Attorney
23                                               808 West Spokane Falls Blvd.
24                                               5th Floor, Municipal Building
                                                 Spokane, WA 99201
25                                               Phone (509) 625-6225
26                                               Fax (509) 625-6277
27
      Plaintiff’s Motion to Exclude Expert Opinions of             MICHAEL C. ORMSBY, City Attorney
                                                                   OFFICE OF THE CITY ATTORNEY
28    Peter G. Shields, M.D. - 13                                      808 W. Spokane Falls Blvd.
                                                                      5th Floor, Municipal Building
                                                                        Spokane, WA 99201-3326
                                                                             (509) 625-6225
                                                                           FAX (509) 625-6277
